              Case 6:19-bk-06302-CCJ                     Doc 95         Filed 11/06/19            Page 1 of 19



                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

IN RE

KJM CAPITAL TRANSPORTATION                                                        Case No 6:19-bk-6302-CCJ
FUND, LCC, et al.,                                                                Chapter 11

                   Debtors                                                        Jointly Administered1

                                                             /

APPLICABLE DEBTORS:
GANTT TRUCKING, LLC                                                               Case No. 6:19-bk-6303-CCJ
INTERIDE TRANSPORT, LC                                                            Case No. 6:19-bk-6306-CCJ
SUNCO TRUCKING, LLC                                                               Case No. 6:19-bk-6308-CCJ
                                                             /

    MERCEDES-BENZ FINANCIAL SERVICES USA LLC AND DAIMLER TRUST’S
                 MOTION FOR RELIEF FROM STAY, OR,
               IN THE ALTERNATIVE, ADEQUATE PROTECTION

         Mercedes-Benz Financial Services USA LLC and Daimler Trust (collectively, “MBFS”),

file their Motion for Relief from Stay, or, in the Alternative Adequate Protection (the “Motion”),

and state as follows:

INTRODUCTION

         1.        MBFS financed Gantt Trucking, LLC and Interide Transport, LLC’s purchase of

certain rolling stock and equipment (collectively the “Equipment Collateral”) and leased other

rolling stock and equipment (the “Leased Equipment”) to Gantt Trucking, LLC, Interide Transport,

LLC, and Sunco Trucking, LLC (collectively, “Debtors”) under the Notes and Security

Agreements and Lease Agreements (collectively, the “Loan and Lease Agreements”) described in

paragraph 6 below.


1   Jointly Administered Cases: KJM Capital Transportation Fund, LLC, Case No. 6:19-bk-6302-CCJ; Gantt Trucking, LLC, Case No. 6:19-
    bk-6303-CCJ; Interide Transport, LC, Case No. 6:19-bk-6306-CCJ; Sunco Trucking, LLC, Case No. 6:19-bk-6308-CCJ; Cold Carrier
    Logistics, LLC, Case No. 6:19-bk-6312-CCJ; Gantt Holdings, LLC, Case No. 6:19-bk-6313-CCJ; and Watkins Refrigerated, LLC, Case
    No. 6:19-bk-6314-CCJ.



120182301.2
              Case 6:19-bk-06302-CCJ        Doc 95       Filed 11/06/19   Page 2 of 19



       2.       As of the Petition Date, Debtors were indebted at least to MBFS as follows:

 Gantt Trucking, LLC                                  $5,218,568.67
 Interide Transport LC                                $5,649,998.81
 Sunco Trucking, LLC                                  $8,041,972.54


       3.       In addition, as of the Petition Date, the Debtors’ accounts with MBFS were

delinquent in the following amounts:

 Gantt Trucking, LLC                                  $312,244.09
 Interide Transport LC                                $1,088,579.89
 Sunco Trucking, LLC                                  $398,702.71


       4.       In total, MBFS leases 127 pieces of equipment to Debtors, and has financed Gantt

Trucking, LLC and Interide Transport, LLC’s purchase of an additional 72 units of rolling stock.

       5.       This Court should grant MBFS stay relief to recover its collateral and leased assets.

MBFS lacks adequate protection for many reasons. First, the Debtors’ pre- and post-petition

performance reflects an inability to make any meaningful debt service or lease payments to any of

its secured creditors or leasing entities, including MBFS. Second, the Debtors’ have made no post-

petition payments relative to MBFS’s rapidly depreciating Leased Equipment and Equipment

Collateral.    Indeed, the Debtor have missed the past four months of payments totaling

approximately $2 million. Third, the Debtors have no equity in MBFS’s Equipment Collateral.

BACKGROUND

       6.       The Loan and Lease Agreements consist of the following:

The Gantt Trucking, LLC Agreements

       (a)      Note and Security Agreement dated May 27, 2016, pursuant to which MBFS loaned

Gantt Trucking, LLC the sum of $624,465.00 to finance the purchase of five 2017 Freightliner




                                                  2
120182301.2
              Case 6:19-bk-06302-CCJ      Doc 95     Filed 11/06/19    Page 3 of 19



CA1255LP tractors. A copy of the May 27, 2016 Note and Security Agreement and titles to the

Equipment Collateral financed thereunder are attached as Exhibit A.

       The Equipment Collateral financed under the May 27, 2016 Note and Security Agreement

consists of the following:

 Account Number          Year               Make                  Model               VIN
  5000122414001          2017           FREIGHTLINER             CA125SLP      1FUJGLDR0HLJA5226
                         2017           FREIGHTLINER             CA125SLP      1FUJGLDR2HLJA5227
                         2017           FREIGHTLINER             CA125SLP      1FUJGLDR4HLJA5228
                         2017           FREIGHTLINER             CA125SLP      1FUJGLDR6HLJA5229
                         2017           FREIGHTLINER             CA125SLP      1FUJGLDR2HLJA5230

       (b)      Note and Security Agreement dated May 27, 2016, pursuant to which MBFS loaned

Gantt Trucking, LLC the sum of $1,039,144.00 to finance the purchase of eight 2017 Freightliner

CA1255LP Tractors. A copy of the May 27, 2016 Note and Security Agreement and titles to the

Equipment Collateral financed thereunder are attached as Exhibit B.

       The Equipment Collateral financed under the May 27, 2016 Note and Security Agreement

consists of the following:

  Account Number             Year             Make                  Model                 VIN
   5000122419001             2017         FREIGHTLINER             CA125SLP        1FUJGLDR1HLJA5235
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR3HLJA5236
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR4HLJA5231
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR5HLJA5237
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR6HLJA5232
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR7HLJA5238
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDR8HLJA5233
                             2017         FREIGHTLINER             CA125SLP        1FUJGLDRXHLJA5234

       (c)      Note and Security Agreement dated December 19, 2016, pursuant to which MBFS

loaned Gantt Trucking, LLC the sum of $3,175,495.00 to finance the purchase of 22 2017

Freightliner CA1255LP Tractors. A copy of the December 19, 2016 Note and Security Agreement

and titles to the Equipment Collateral financed thereunder are attached as Exhibit C.

       The Equipment Collateral financed under the December 19, 2016 Note and Security

Agreement consists of the following:

                                                3
120182301.2
              Case 6:19-bk-06302-CCJ       Doc 95    Filed 11/06/19     Page 4 of 19



  Account Number          Year                Make                   Model                VIN
   5000313876001          2017            FREIGHTLINER              CA125SLP       1FUJGLDR0HLJH6409
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR0HLJH6412
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR1HLJH6399
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR1HLJH6404
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR1HLJH6418
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR2HLJH6413
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR3HLJH6405
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR4HLJH6400
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR4HLJH6414
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR5HLJH6406
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR6HLJH6396
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR6HLJH6415
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR7HLJH6407
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR7HLJH6410
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR8HLJH6397
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR8HLJH6402
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR8HLJH6416
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR9HLJH6408
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDR9HLJH6411
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDRXHLJH6398
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDRXHLJH6403
                          2017            FREIGHTLINER              CA125SLP       1FUJGLDRXHLJH6417

       (d)      Open-End Lease Agreement dated July 28, 2017 attached as Exhibit D and related

schedules:

                    i. Open-End Schedule A dated August 1, 2017 pursuant to which MBFS

                       leased to Gantt Trucking, LLC five 2018 Freightliner Cascadia Tractors for

                       total rent of $495,357.60. Copies of the August 1, 2017 schedule and titles

                       to the Leased Equipment are attached as Exhibit E.

       The Leased Equipment consists of the following:

  Account Number          Year                Make                   Model               VIN
   5000529211001          2018            FREIGHTLINER              CA125SLP       1FUJGLDR0JLJH9414
                          2018            FREIGHTLINER              CA125SLP       1FUJGLDR2JLJH9415
                          2018            FREIGHTLINER              CA125SLP       1FUJGLDR5JLJH9411
                          2018            FREIGHTLINER              CA125SLP       1FUJGLDR7JLJH9412
                          2018            FREIGHTLINER              CA125SLP       1FUJGLDR9JLJH9413

                   ii. Open-End Schedule A dated August 7, 2017 pursuant to which MBFS

                       leased to Gantt Trucking, LLC five 2018 Freightliner Cascadia Tractors for


                                                4
120182301.2
              Case 6:19-bk-06302-CCJ      Doc 95     Filed 11/06/19    Page 5 of 19



                      total rent of $495,357.60. Copies of the August 7, 2017 schedule and titles

                      to the Leased Equipment are attached as Exhibit F

       The Leased Equipment consists of the following:

  Account Number         Year                Make                   Model                VIN
   5000530772001         2018            FREIGHTLINER              CA125SLP       1FUJGLDR4JLJH9416
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR6JLJH9417
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR6JLJH9420
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR8JLJH9418
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDRXJLJH9419

                   iii. Open-End Schedule A dated August 14, 2017 pursuant to which MBFS

                      leased to Gantt Trucking, LLC three 2018 Freightliner Cascadia Tractors

                      for total rent of $297,406.56. Copies of the August 14, 2017 schedule and

                      titles to the Leased Equipment are attached as Exhibit G.

       The Leased Equipment consists of the following:

  Account Number         Year                 Make                    Model               VIN

   5000542527001          2018           FREIGHTLINER              CA125SLP       1FUJGLDR1JLJH9423
                          2018           FREIGHTLINER              CA125SLP       1FUJGLDR8JLJH9421
                          2018           FREIGHTLINER              CA125SLP       1FUJGLDRXJLJH9422

                   iv. Open-End Schedule A dated March 15, 2018 pursuant to which MBFS

                      leased to Gantt Trucking, LLC 14 2018 Freightliner Cascadia Tractors for

                      total rent of $1,384,234.56.   Copies of the March 15 2018 schedule and

                      titles to the Leased Equipment are attached as Exhibit H.

       The Leased Equipment consists of the following:

  Account Number         Year                Make                   Model               VIN
   5000748209001         2018            FREIGHTLINER              CA125SLP       1FUJGLDR0JLJH9428
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR0JLJH9431
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR1JLJH9437
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR2JLJH9429
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR2JLJH9432
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR3JLJH9424
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR4JLJH9433
                         2018            FREIGHTLINER              CA125SLP       1FUJGLDR5JLJH9425


                                               5
120182301.2
              Case 6:19-bk-06302-CCJ       Doc 95    Filed 11/06/19     Page 6 of 19



                          2018            FREIGHTLINER              CA125SLP        1FUJGLDR6JLJH9434
                          2018            FREIGHTLINER              CA125SLP        1FUJGLDR7JLJH9426
                          2018            FREIGHTLINER              CA125SLP        1FUJGLDR8JLJH9435
                          2018            FREIGHTLINER              CA125SLP        1FUJGLDR9JLJH9427
                          2018            FREIGHTLINER              CA125SLP        1FUJGLDR9JLJH9430
                          2018            FREIGHTLINER              CA125SLP        1FUJGLDRXJLJH9436



The Interide Transport, LC Agreements

       (e)      Note and Security Agreement dated July 9, 2015 pursuant to which MBFS loaned

Interide Transport, LC the sum of $1,050,595.00 to finance the purchase of seven 2016 Freightliner

Cascadia tractors. A copy of the July 9, 2015 Note and Security agreement and copies of the titles

to the Equipment Collateral financed thereunder are attached as Exhibit I.

       The Equipment Collateral consists of the following:

  Account Number          Year                Make                   Model                  VIN
   5000032217001          2016            FREIGHTLINER              CA125SLP         3AKJGLDR1GSGV4315
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR3GSGV4316
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR5GSGV4303
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR7GSGV4304
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR8GSGV4313
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR9GSGV4305
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDRXGSGV4314

       (f)      Note and Security Agreement dated August 18, 2015 pursuant to which MBFS

loaned Interide Transport, LC the sum of $1,049,048.00 to finance the purchase of seven 2016

Freightliner Cascadia tractors. Copies of the August 18, 2015 Note and Security Agreement and

titles to the Equipment Collateral financed thereunder are attached as Exhibit J.

       The Equipment Collateral consists of the following:

  Account Number          Year                Make                   Model                  VIN
   5000035271001          2016            FREIGHTLINER              CA125SLP         3AKJGLDR0GSGV4256
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR3GSGV4252
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR5GSGV4253
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR6GSGV4407
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR7GSGV4254
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR8GSGV4408
                          2016            FREIGHTLINER              CA125SLP         3AKJGLDR9GSGV4255



                                                6
120182301.2
              Case 6:19-bk-06302-CCJ      Doc 95     Filed 11/06/19     Page 7 of 19



       (g)      Note and Security Agreement dated September 21, 2015 pursuant to which MBFS

loaned Interide Transport, LC the sum of $605,138.00 to finance the purchase of four 2016

Freightliner Cascadia tractors. Copies of the September 21, 2015 Note and Security Agreement

and titles to the Equipment Collateral financed thereunder are attached as Exhibit K.

       The Equipment Collateral consists of the following:

  Account Number         Year                 Make                  Model                      VIN
   5000037891001         2016             FREIGHTLINER             CA125SLP             3AKJGLDR2GSGZ5195
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR4GSGZ5201
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR6GSGZ5202
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR8GSGZ5203

       (h)      Note and Security Agreement dated November 30, 2015 pursuant to which MBFS

loaned Interide Transport, LC the sum of $742,085.00 to finance the purchase of five 2016

Freightliner Cascadia tractors. Copies of the November 30, 2015 Note and Security Agreement

and titles to the Equipment Collateral financed thereunder are attached as Exhibit L.

       The Equipment Collateral consists of the following:

  Account Number         Year                 Make                  Model                  VIN
   5000043430001         2016             FREIGHTLINER             CA125SLP         3AKJGLDR1GSHA0155
                         2016             FREIGHTLINER             CA125SLP         3AKJGLDR3GSHA0156
                         2016             FREIGHTLINER             CA125SLP         3AKJGLDR5GSHA0157
                         2016             FREIGHTLINER             CA125SLP         3AKJGLDR8GSHA0153
                         2016             FREIGHTLINER             CA125SLP         3AKJGLDRXGSHA0154

       (i)      Note and Security Agreement dated December 7, 2015 pursuant to which MBFS

loaned Interide Transport, LC the sum of $759,690.00 to finance the purchase of five 2016

Freightliner Cascadia tractors. Copies of the December 7, 2015 Note and Security Agreement

and titles to the Equipment Collateral financed thereunder are attached as Exhibit M.

       The Equipment Collateral consists of the following:

  Account Number         Year                 Make                  Model                      VIN
   5000043700001         2016             FREIGHTLINER             CA125SLP             3AKJGLDR3GSHA0190
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR5GSHA0188
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR5GSHA0191
                         2016             FREIGHTLINER             CA125SLP             3AKJGLDR7GSHA0189

                                                7
120182301.2
              Case 6:19-bk-06302-CCJ         Doc 95    Filed 11/06/19     Page 8 of 19



                            2016            FREIGHTLINER              CA125SLP          3AKJGLDR7GSHA0192



       (j)      Note and Security Agreement dated December 28, 2015 pursuant to which MBFS

loaned Interide Transport, LC the sum of $1,063,566.00 to finance the purchase of seven 2016

Freightliner Cascadia tractors. Copies of the December 28, 2015 Note and Security Agreement

and titles to the Equipment Collateral financed thereunder are attached as Exhibit N.

       The Equipment Collateral consists of the following:

  Account Number            Year                Make                   Model                 VIN
   5000045024001            2016            FREIGHTLINER              CA125SLP        3AKJGLDR0GSHA0194
                            2016            FREIGHTLINER              CA125SLP        3AKJGLDR2GSHA0195
                            2016            FREIGHTLINER              CA125SLP        3AKJGLDR6GSHA0197
                            2016            FREIGHTLINER              CA125SLP        3AKJGLDR8GSHA0198
                            2016            FREIGHTLINER              CA125SLP        3AKJGLDRXGSHA0199

       (k)      Open-End Lease Agreement dated April 14, 2017 attached as Exhibit O and related

schedules:

                    i.   Open-End Schedule A dated April 14, 2017 pursuant to which MBFS

                         leased to Interide Transport, LC 16 2018 Freightliner CA125SLP tractors

                         for total rent of $1,660,338.24. Copies of the April 14, 2017 schedule and

                         titles to the Leased Equipment are attached as Exhibit P.

       The Leased Equipment consists of the following:

  Account Number            Year                Make                   Model                  VIN
   5000424380001            2018            FREIGHTLINER              CA125SLP          1FUJGLDR0JLJH9459
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR0JLJH9462
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR1JLJH9468
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR1JLJH9471
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR2JLJH9463
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR3JLJH9469
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR3JLJH9472
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR4JLJH9464
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR5JLJH9473
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR6JLJH9465
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR7JLJH9460
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR8JLJH9466
                            2018            FREIGHTLINER              CA125SLP          1FUJGLDR9JLJH9458


                                                  8
120182301.2
              Case 6:19-bk-06302-CCJ     Doc 95     Filed 11/06/19     Page 9 of 19



                          2018           FREIGHTLINER             CA125SLP          1FUJGLDR9JLJH9461
                          2018           FREIGHTLINER             CA125SLP          1FUJGLDRXJLJH9467
                          2018           FREIGHTLINER             CA125SLP          1FUJGLDRXJLJH9470

                   ii. Modified TRAC Schedule A dated November 9, 2018 pursuant to which

                      MBFS leased to Interide Transport, LC ten 2019 Freightliner Cascadia 126

                      tractors for total rent of $1,043,596.80. Copies of the November 9, 2018

                      schedule and titles to the Leased Equipment are attached as Exhibit Q.

       The Leased Equipment consists of the following:

  Account Number         Year                Make                   Model                 VIN
   5000991549001         2019            FREIGHTLINER              PT126SLP        3AKJHHDR0KSKM5710
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR0KSKM5724
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR2KSKM5711
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR2KSKM5725
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR3KSKM5720
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR4KSKM5726
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR5KSKM5721
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR6KSKM5727
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR7KSKM5722
                         2019            FREIGHTLINER              PT126SLP        3AKJHHDR9KSKM5723

                  iii. Open-End Schedule A dated August 4, 2017 pursuant to which MBFS

                      leased to Interide Transport, LC four 2018 Freightliner CA125SLP tractors

                      for total rent of $404,631.84. Copies of the August 4, 2017 schedule and

                      titles to the Leased Equipment are attached as Exhibit R.

       The Leased Equipment consists of the following:

  Account Number         Year                Make                  Model                  VIN
   5000529201001         2018            FREIGHTLINER             CA125SLP          1FUJGLDR0JLJH9476
                         2018            FREIGHTLINER             CA125SLP          1FUJGLDR2JLJH9477
                         2018            FREIGHTLINER             CA125SLP          1FUJGLDR7JLJH9474
                         2018            FREIGHTLINER             CA125SLP          1FUJGLDR9JLJH9475

       (l)      Texas Note and Security Agreement dated July 5, 2019 pursuant to which MBFS

loaned Interide Transport, LC the sum of $222,148.50 to finance the purchase of four 2016




                                               9
120182301.2
             Case 6:19-bk-06302-CCJ       Doc 95     Filed 11/06/19    Page 10 of 19



Freightliner CA125SLP tractors. Copies of the July 5, 2019 Note and Security Agreement and

titles to the Equipment Collateral financed thereunder are attached as Exhibit S.

       The Equipment Collateral consists of the following:

  Account Number          Year                Make                   Model                 VIN
   5001271226001          2016            FREIGHTLINER              CA125SLP        3AKJGLDR3GSGW7230
                          2016            FREIGHTLINER              CA125SLP        3AKJGLDR5GSGW7231
                          2016            FREIGHTLINER              CA125SLP        3AKJGLDR7GSGW7229
                          2016            FREIGHTLINER              CA125SLP        3AKJGLDR7GSGW7232



The Sunco Trucking, LLC Agreements

       (m)      Open-End Lease Agreement dated April 14, 2017 attached as Exhibit T and related

schedules:

                    i. Open-End Schedule A dated May 22, 2017 pursuant to which MBFS leased

                       to Sunco Trucking, LLC 40 2018 Freightliner CA125SLP tractors for total

                       rent of $4,058,745.12. Copies of the May 22, 2017 schedule and titles to

                       the Leased Equipment are attached as Exhibit U.

       The Leased Equipment consists of the following:

  Account Number          Year                Make                   Model                VIN
   5000469562001          2018            FREIGHTLINER              CA125SLP        3AKJGLDR0JSHP1049
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR0JSHP1052
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR0JSHP1083
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR1JSHP1044
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR1JSHP1058
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR1JSHP1061
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR1JSHP1089
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR2JSHP1036
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR2JSHP1053
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR2JSHP1084
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR3JSHP1045
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR3JSHP1059
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR3JSHP1062
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR4JSHP1037
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR4JSHP1040
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR4JSHP1054
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR4JSHP1085
                          2018            FREIGHTLINER              CA125SLP        3AKJGLDR5JSHP1046


                                               10
120182301.2
          Case 6:19-bk-06302-CCJ         Doc 95    Filed 11/06/19     Page 11 of 19



                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR5JSHP1063
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR6JSHP1038
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR6JSHP1041
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR6JSHP1055
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR6JSHP1086
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR7JSHP1047
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR7JSHP1050
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR7JSHP1064
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR7JSHP1081
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR8JSHP1039
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR8JSHP1042
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR8JSHP1056
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR8JSHP1087
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR8JSHP1090
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR9JSHP1048
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR9JSHP1051
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR9JSHP1065
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDR9JSHP1082
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDRXJSHP1043
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDRXJSHP1057
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDRXJSHP1060
                         2018            FREIGHTLINER             CA125SLP        3AKJGLDRXJSHP1088

                   ii. Modified TRAC Schedule A dated August 5, 2018 pursuant to which MBFS

                      leased to Sunco Trucking, LLC eight 2019 Freightliner PT126SLP tractors

                      for total rent of $825,647.04. Copies of the August 5, 2018 schedule and

                      titles to the Leased Equipment are attached as Exhibit V.

       The Leased Equipment consists of the following:

  Account Number         Year                Make                   Model                VIN
   5000833588001         2019            FREIGHTLINER              PT126SLP       3AKJHHDR1KSKM5716
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR3KSKM5717
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR4KSKM5712
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR5KSKM5718
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR6KSKM5713
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR7KSKM5719
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDR8KSKM5714
                         2019            FREIGHTLINER              PT126SLP       3AKJHHDRXKSKM5715

                iii. Modified TRAC Schedule A dated July 31, 2018 pursuant to which MBFS

                      leased to Sunco Trucking, LLC eight 2019 Freightliner PT126SLP tractors




                                              11
120182301.2
          Case 6:19-bk-06302-CCJ         Doc 95        Filed 11/06/19   Page 12 of 19



                      for total rent of $829,189.44. Copies of July 31, 2018 schedule and titles

                      to the Leased Equipment are attached as Exhibit W.

       The Leased Equipment consists of the following:

  Account Number          Year               Make                     Model                VIN
   5000885839001          2019           FREIGHTLINER                PT126SLP       3AKJHHDR0KSKM5688
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR0KSKM5691
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR2KSKM5689
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR2KSKM5692
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR4KSKM5693
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR6KSKM5694
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR8KSKM5695
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR9KSKM5690

                   iv. Modified TRAC Schedule A dated July 31, 2018 pursuant to which MBFS

                      leased to Sunco Trucking, LLC to finance the lease of eight 2019

                      Freightliner PT126SLP tractors for total rent of $831,654.24.     Copies of

                      the July 31, 2018 schedule and tiles to the Leased Equipment are attached

                      as Exhibit X.

       The Leased Equipment consists of the following:

  Account Number          Year               Make                     Model                VIN
   5000885896001          2019           FREIGHTLINER                PT126SLP       3AKJHHDR1KSKM5697
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR1KSKM5702
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR3KSKM5698
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR3KSKM5703
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR5KSKM5699
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDR8KSKM5700
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDRXKSKM5696
                          2019           FREIGHTLINER                PT126SLP       3AKJHHDRXKSKM5701

                   v. Modified TRAC Schedule A dated July 31, 2018 pursuant to which MBFS

                      leased to Sunco Trucking, LLC six 2019 Freightliner PT126SLP tractors

                      for total rent of $625,368.96.     Copies of the July 31, 2018 schedule and

                      titles to the Leased Equipment are attached as Exhibit Y.

       The Leased Equipment consists of the following:


                                               12
120182301.2
             Case 6:19-bk-06302-CCJ         Doc 95        Filed 11/06/19   Page 13 of 19



  Account Number           Year                 Make                    Model                VIN
   5000885999001           2019             FREIGHTLINER               PT126SLP       3AKJHHDR0KSKM5707
                           2019             FREIGHTLINER               PT126SLP       3AKJHHDR2KSKM5708
                           2019             FREIGHTLINER               PT126SLP       3AKJHHDR4KSKM5709
                           2019             FREIGHTLINER               PT126SLP       3AKJHHDR5KSKM5704
                           2019             FREIGHTLINER               PT126SLP       3AKJHHDR7KSKM5705
                           2019             FREIGHTLINER               PT126SLP       3AKJHHDR9KSKM5706

       7.       All obligations and indebtedness owing by any Debtor to MBFS are guaranteed by

each other Debtor pursuant to the terms of a continuing cross-guaranty dated April 14, 2017. A

copy of the cross-guaranty is attached as Exhibit Z.

       8.       MBFS holds a properly perfected first lien and unavoidable purchase money

security interest in the Equipment Collateral securing Debtor’s performance of all of Debtor’s

obligations to MBFS, including all obligations arising under the Loan and Lease Agreements.

MBFS’ security interest in the Equipment Collateral is properly perfected through endorsement on

the certificates of titles to the Equipment Collateral.

       9.       MBFS holds title to the Leased Equipment. The Lease Agreements are TRAC or

modified TRAC leases and are “true leases.”

       10.      Debtor has defaulted under the Loan and Lease Agreements. As of the Petition

Date, the Debtors owed MBFS under the Loan and Lease Agreements, without defense, setoff, or

counterclaim, at least the following amounts, exclusive of attorney fees and costs:

 Gantt Trucking, LLC                                 $5,218,568.67
 Interide Transport LC                               $5,649,998.81
 Sunco Trucking, LLC                                 $8,041,972.54




                                                  13
120182301.2
              Case 6:19-bk-06302-CCJ             Doc 95       Filed 11/06/19        Page 14 of 19



        11.      According to Debtors’ Schedules, the Equipment Collateral is worth $10.2M.

MBFS expects that the Equipment Collateral will depreciate on a daily basis in the ordinary course

of Debtors’ use of the Equipment Collateral at the rate of up to 2.5% per month.2

ARGUMENT

        12.      As a condition to the Debtors’ continued use, sale, and retention of the Equipment

Collateral, MBFS is entitled to adequate protection pursuant to Sections 361, 362, and 363 of the

Bankruptcy Code and to be afforded protection against loss arising from such use.

Cause Exists to Grant MBFS Relief From the Automatic Stay

        13.      Under 11 U.S.C. § 362(d), “on request of a party in interest and after notice and a

hearing, the court shall grant relief from the stay . . . by terminating, annulling, modifying or

conditioning such stay – (1) for cause, including the lack of adequate protection of an interest in

property of such party in interest; (2) with respect to a stay of an act against property . . . if – (A)

the debtor does not have an equity in such property; and (B) such property is not necessary to an

effective reorganization.”

        14.      Here, the stay should be lifted both for cause under Section 362(d)(1) and because

Debtors have no equity in the Equipment Collateral and no prospect of an effective reorganization

under Section 362(d)(2).

        A. Lack of Adequate Protection.

        15.      A lack of adequate protection is cause to lift the stay.

        16.      Adequate protection is the protection of a creditor’s “interest in property” from any

decrease in “value” attributable to the automatic stay. In re Briggs Transp. Co., 780 F.2d 1339,



2
    MBFS has not at this time not completed its own independent evaluation of the Equipment Collateral and
    expressly reserves the right to have the Equipment Collateral appraised and valued for any purpose in the
    bankruptcy case, including for purposes of supporting this motion.

                                                        14
120182301.2
             Case 6:19-bk-06302-CCJ        Doc 95     Filed 11/06/19     Page 15 of 19



1434 (8th Cir. 1986), see also In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr. S.D.N.Y. 1994)

(“threat” of a decline in a secured creditor’s collateral constitutes a prima facie case for lack of

adequate protection under § 362(d)(1)), In re Jones, 189 B.R. 13 (Bankr. E.D. Okla. 1995) (secured

creditor lacks adequate protection for purposes of obtaining relief from automatic stay if there is a

threat of decline in value of property serving as collateral), In re Cason, 190 B.R. 917, 924 (Bankr.

N.D. Ala. 1995) (where there is a possibility of a diminution of a creditor’s collateral interest, a

debtor may be required to provide the creditor with adequate protection, such as periodic cash

payments).

       17.      Here, the Equipment Collateral is depreciating from Debtors’ use and operation of

it. MBFS’ interest in the Equipment Collateral cannot be adequately protected without cash

payments to compensate MBFS for that decrease in value.

       18.      Unfortunately, however, Debtors simply cannot afford to make adequate protection

payments.     According to Debtors’ 6-week budget, Debtors are not generating cash on a

consolidated basis even without including debt service or lease payments due MBFS. See Revised

6 Week Budgets [Dkt. 59].

       B.       Other Cause to Lift the Stay.

       19.      Except for lack of adequate protection, ‘cause’ is not defined by Section 362(d)(1).

Cause is a flexible concept and courts often conduct a fact intensive, case-by-case balancing test,

examining the totality of the circumstances to determine whether sufficient cause exists to lift the

stay.” In re Trump Entm’t Resorts, Inc., 526 B.R. 116, 120 (Bankr. D. Del. 2015) (quoting In re

The SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007)).




                                                 15
120182301.2
             Case 6:19-bk-06302-CCJ        Doc 95      Filed 11/06/19     Page 16 of 19



       20.      Beginning on November 29, 2019 – 60 days after the Petition Date- Debtors are

required to “timely perform” their obligations to MBFS under the Lease Agreements. Section

365(d)(5). The lease payments owing MBFS by all Debtors total $274,946.00 each month.

       21.      As noted above, Debtors simply do not have the means to make the lease payments.

Debtors’ inability to comply with their obligations under Section 365(d)(5) is cause to lift the

automatic stay.

       C.     Debtors have no equity in the Equipment Collateral and no prospects of
       successfully reorganizing.

       22.      Accepting Debtors’ $10.2M valuation of the Equipment Collateral for purposes of

this Motion, Debtors have no equity in the Equipment Collateral since it secures obligations owing

MBFS of nearly $19M.

       23.      Debtors have the burden of proving that the Equipment Collateral is necessary for

an effective reorganization. See 11 U.S.C. § 362(d); In re Diversified Energy Venture, 311 B.R.

712, 717 (Bankr.W.D.Pa.2004). As explained by the United States Supreme Court, property is

necessary to an effective reorganization when it is “essential for an effective reorganization that is

in prospect.” United Sav. Ass'n of Tex. v. Timbers of Inwood Forest, 484 U.S. 365, 375–77, 108

S.Ct. 626, 98 L.Ed.2d 740 (1988) (emphasis in original). Accordingly, there must be “a reasonable

possibility of a successful reorganization within a reasonable time.” Id. See In re Terra Mar

Associates, 3 B.R. 462 (Bankr. Conn.1980)(while in single asset real estate cases property may be

indispensable, “reasonable possibility” standard does not include a hope that somewhere, someone

will fund an arrangement or refinance the mortgage with the debtor).

       24.      Here, given the Debtor’s financial condition and the severe liquidity shortfall

confronting the Debtors, there is no reasonable prospect of a successful reorganization. As a result,

the stay should be lifted under § 362(d)(2).


                                                 16
120182301.2
             Case 6:19-bk-06302-CCJ         Doc 95     Filed 11/06/19      Page 17 of 19



In the Alternative, MBFS is entitled to Adequate Protection Payments.

       25.      In the alternative, MBFS requests that the Court condition Debtors’ continued use

of the Equipment Collateral and Leased Equipment on entry of an order granting MBFS adequate

protection, including periodic cash payments.

       26.      Section 363(e) of the Bankruptcy Code provides that an entity is entitled to

adequate protection of an interest in property that is used by the debtor. 11 U.S.C. § 363(e).

       27.      The purpose of adequate protection is to insure a secured creditor receives the

essential benefit of its bargain. In re Briggs Transp. Co., 780 F.2d at 1342.

       28.      Adequate protection is mandatory and the burden of proposing and providing

adequate protection is on the debtor. See In re Metromedia Fiber Network, Inc., 290 B.R. 487

(Bankr. S.D.N.Y. 2003); In re Miller, 55 B.R. 49, 50 (Bankr. D.D.C. 1985).

       29.      If the automatic stay is not lifted, MBFS is entitled to adequate protection, including

periodic cash payments to compensate MBFS for the diminution in value of the Equipment

Collateral. See 11 U.S.C. § 361(1) (adequate protection may be provided by requiring the trustee

to make a cash payment or periodic cash payments to the secured creditor).

       30.      In addition to periodic cash payments, adequate protection should include a

requirement that Debtor: (a) an order directing Debtors to timely make all lease payments owing

MBFS under the Lease Agreements; (b) maintain adequate insurance against loss of the Equipment

Collateral and Leased Equipment; (c) maintain the Equipment Collateral and Leased Equipment;

(d) timely pay all taxes, assessments and other fees or claims that could become a lien or

encumbrance on the Equipment Collateral or Leased Equipment; (e) segregate and immediately

pay over to MBFS all proceeds from any sale or other disposition of any of the Equipment

Collateral; (f) provide access to Debtor’s books and records; and (g) provide, in form satisfactory



                                                  17
120182301.2
           Case 6:19-bk-06302-CCJ         Doc 95        Filed 11/06/19    Page 18 of 19



to MBFS, a detailed accounting of the location and condition of the Equipment Collateral and

Leased Equipment.


       WHEREFORE, MBFS requests the entry of an order: (i) terminating and/or modifying the

automatic stay with respect to the Equipment Collateral and Leased Equipment or, in the

alternative, (ii) requiring the Debtor to provide adequate protection of MBFS’ interest in the

Equipment Collateral and Leased Equipment, including periodic adequate protection payments,

and prompt lease payments owing under the Lease Agreements and grant MBFS such further and

additional relief as the Court deems proper and just.


Dated: November 6, 2019                                 /s/ Donald R. Kirk
                                                        Donald R. Kirk (FBN 0105767)
                                                        E-mail: dkirk@carltonfields.com
                                                        John J. Lamoureux (FBN 835218)
                                                        E-mail: jlamoureux@carltonfields.com
                                                        Carlton Fields Jorden Burt, P.A.
                                                        P.O. Box 3239
                                                        Tampa, FL 33601-3239
                                                        Telephone: (813) 223-7000
                                                        Facsimile: (813) 229-4133

                                                        Stephen B. Grow, Esq. (MIN P39622)
                                                        Pro Hac Vice Admission Pending
                                                        Email: sgrow@wnj.com
                                                        Warner Norcross & Judd LLP
                                                        900 Fifth Third Center
                                                        111 Lyon Street NW
                                                        Grand Rapids, MI 49503-2487
                                                        Telephone: (616) 752-2158
                                                        Facsimile: (616) 222-2158
                                                        Mercedes-Benz Financial Services USA, LLC




                                                18
120182301.2
           Case 6:19-bk-06302-CCJ           Doc 95     Filed 11/06/19   Page 19 of 19




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing Notice of

Appearance with the Clerk of Court by using the Court’s CM/ECF system thereby serving all

registered users in this case and by U.S. Mail to all parties on the attached mailing matrix not

currently registered to receive electronic notifications.


                                                       /s/ Donald R. Kirk
                                                       Attorney




                                                  19
120182301.2
